.BROWN, District Judge
(after stating the facts). A tug in towing not being guarantor, is liable only for negligence, L e. the lack of ordinary nautical skill and prudence. Does the evidence fairly warrant such a finding as regards the officers of the Taurus? I think not The fog lightened as the master was about to anchor, and his judgment was that he could make his way through. The eyent actually proves his knowledge and skill, since in the dense fog he ran in the very center of the channel exactly where he ought to have been until the rock-breaker, recently moved, and giving no signal, deceived him, and caused him to sheer to the westward. Had signals been given properly from the rock-breaker he would have been warned. Knowing her previous place near the east shore, and hearing no signals, he naturally assumed he must have got too far to the eastward in the cross tide, and therefore starboarded. I think this' ought to he treated as a sudden and unexpected emergency, naturally tending to mislead just as the pilot of the Taurus was misled. The case seems to me quite unlike The Hercules, 81 Fed. 218, in that regard. This case shows, in fact, a careful, skillful pilot working his way with precision until misled by the rock-breaker, which deceived him not only by change of place, but by not giving prior signals, such as she was hound to give on her actual change. This was not negligence in the pilot, but at most an error of judgment in a sudden emergency. '
Libel dismissed without costs.